DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Nakamura fails to disclose or teach that the protrusion is a combination of rubber and heat-retaining material such that the heat retaining material is placed on s side which directly contact the site of the body.  This is not found to be persuasive.  The material of the stimulation application member being placed on a side 
Applicant points out that as demonstrated in the specification, when a combination of rubber and a heat-retaining material such as a foam is used to apply the force and heat to the body site, such material exert the heat-retaining effect so as to increase and maintain the skin temperature for a longer time and when the heat-retaining material is placed on a side which directly contacts the skin can maximize the heat-retaining effect.  This is not found to be persuasive as it is the normal desire of scientists or artisans to improve upon what is already generally known.
Claim Objections
Claim 20 objected to because of the following informalities:  Line 24 recites “imposition layer composes are” and should recite --imposition layer are--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0041396 A1 to Ryotokuji (Ryotokuji) in view of US 2004/0230288 A1 to Nakamura (Nakamura) and US 2009/0198310 A1 to Chen (Chen).
Regarding claim 16, Ryotokuji teaches a method for applying stimulation (title), comprising the steps of providing a stimulation application apparatus (Figs. 1-2), bringing the stimulation application apparatus into contact with a site to be stimulated (see for example [0051]) and applying a pressure by pressing the apparatus to the site (the apparatus is brought into contact with the skin thus applying a pressure), heating the apparatus (see for example [0011]), and wherein the site to be stimulated is at least one area selected from the group consisting of (F) site that intersects the perpendicular line of the medial malleolus on an extension line of the medial margin on os metatarsale primam 1 and 2 in foot sole (see for example [0021]). However, Ryotokuji is silent with respect to the specifics of the stimulation application apparatus.
Nakamura teaches a stimulation application apparatus (title) comprising a substrate (33) which comprises a material ([0017-0019]), a stimulation application member (32) provided on a first surface of the substrate and configured to apply heat stimulation to a site of a body to be stimulated (see for example figs. 7 and 8 as the heat is applied through the stimulus application member), wherein the stimulation application member comprises a combination of materials that include conductive rubber ([0017] which states that the above-mentioned protrusion is produced of a conductive material. Typical examples of conductive material would be, but not limited to, metal, conductive rubber or plastic with added ingredient such as carob, or bridges acrylic resin), the heat-
However, Nakamura is silent with respect to the material of the substrate being selected from the group consisting of butyl rubber, a silicon rubber, polychloroprene rubber, polyethylene, urethane, a combination of butyl rubber or the silicon rubber with the polyethylene or the urethane or the stimulation application member specifically comprising a combination of rubber and a heat-retaining material.
Chen teaches a warming apparatus (title) including an outer layer (23) that is made of a flexible thermal insulation material such as silicon rubber or plastic foam material, and therefore effectively lowers the heat dissipation speed ([0029]).  It would 
With respect to the specifics of the materials themselves, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a material as an obvious matter of engineering design choice, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use (here thermal conductivity). This is especially true as Nakamura teaches that the protrusion is produced of a conductive material and that typical examples of conductive material would be, but not limited to, metal, conductive rubber or plastic with added ingredient such as carob, or bridges acrylic resin ([0017]) and it is the normal desire of scientists or artisans to improve upon what is already generally known.
Regarding claim 19, the combination teaches the method of claim 16, but not specifically wherein the stimulation application member comprises a composite of butyl rubber and polyethylene foam. It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a material as an obvious matter of engineering design choice, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use (here thermal conductivity).
Regarding claim 20, Ryotokuji teaches a method for applying stimulation (title), comprising the steps of providing a stimulation application apparatus (Figs. 1-
Nakamura teaches a stimulation application apparatus (title) comprising a substrate (33) which comprises a material ([0017-0019]), a stimulation application member (32) provided on a first surface of the substrate and configured to apply heat stimulation to a site of a body to be stimulated (see for example figs. 7 and 8 as the heat is applied through the stimulus application member), wherein the stimulation application member comprises a combination of materials that include conductive rubber ([0017] which states that the above-mentioned protrusion is produced of a conductive material. Typical examples of conductive material would be, but not limited to, metal, conductive rubber or plastic with added ingredient such as carob, or bridges acrylic resin), the heat-retaining material being placed on a side which directly contacts the site of the body (the protrusion of Nakamura contacts the site of the body), the material of the stimulation application member being placed on a side which directly contacts the site of the body (the protrusion of Nakamura is in contact with the body site) and the stimulation application apparatus further comprises a stimulation imposition layer (38) provided on a second surface of the substrate opposed to the first surface and (Fig. 4) and 
However, Nakamura is silent with respect to the material of the substrate being selected from the group consisting of butyl rubber, a silicon rubber, polychloroprene rubber, polyethylene, urethane, a combination of butyl rubber or the silicon rubber with the polyethylene or the urethane or the stimulation application member specifically comprising a combination of rubber and a foam material.
Chen teaches a warming apparatus (title) including an outer layer (23) that is made of a flexible thermal insulation material such as silicon rubber or plastic foam material, and therefore effectively lowers the heat dissipation speed ([0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date 
With respect to the specifics of the materials themselves, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a material as an obvious matter of engineering design choice, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use (here thermal conductivity). This is especially true as Nakamura teaches that the protrusion is produced of a conductive material and that typical examples of conductive material would be, but not limited to, metal, conductive rubber or plastic with added ingredient such as carob, or bridges acrylic resin ([0017]) and it is the normal desire of scientists or artisans to improve upon what is already generally known.
Regarding claim 21, the combination teaches the method of claim 20, but not specifically wherein the stimulation application member comprises a composite of butyl rubber and polyethylene foam. It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a material as an obvious matter of engineering design choice, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for the intended use (here thermal conductivity).
Regarding claims 22 and 23, the combination teaches the method of claims 16 and 20, but not wherein the heat-retaining material is a foam material.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794